Citation Nr: 9905590	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-06 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for limitation of 
motion of the lumbosacral spine identified as fibrositis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953 and from August 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 10 percent disability evaluation 
originally assigned in a December 1953 rating decision.



REMAND



VA outpatient treatment records from August 1990 to February 
1997 reflect various complaints of pain in the hips, 
shoulders, knees, and joints as well as headaches, and an 
inability to sleep.  The veteran reported pain medication to 
be helpful at times.  A September 1994 medical record 
reflects the veteran complained of migraine headaches 
occurring five times a week.  An October 1994 medical record 
reflects the headache symptoms were reduced to one or two 
times a week.

On VA neurological examination dated in July 1997, no 
evidence of radiculopathy was found and the examiner noted 
the neurological examination was unremarkable.  
On VA orthopedic examination dated July 17, 1997,  a 
diagnostic impression of lumbosacral stiffness and soreness, 
not associated with any symptoms or findings to suggest 
radiculopathy, musculoskeletal in origin, was noted. 

In the representative's written argument, the veteran's 
service representative requested that the case be remanded 
for a medical opinion from a qualified specialist.  

Overall, the Board agrees that additional development of the 
record is needed in order to determine the underlying medical 
issues to enable the Board to render a final determination.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that she provide the names and 
addresses of all health care providers 
from whom she has received treatment 
since May 1998.  After obtaining the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The RO should arrange for an 
examination of the veteran by an 
appropriate specialist for the purpose of 
establishing whether the veteran suffers 
from fibrositis or residuals thereof.  
All indicated studies should be 
performed, and all findings should be set 
forth in detail.  If the examiner 
determines the veteran does suffer from 
fibrositis, the examiner should identify 
the nature and extent of the fibrositis, 
including all related musculoskeletal 
pain and tender points and should specify 
whether there is associated fatigue, 
sleep disturbance, stiffness, 
paresthesia, headache, irritable bowel 
symptoms, depression, anxiety or 
Raynaud's-like symptoms.  The examiner 
should express an opinion as to whether 
the veteran's symptoms are episodic or 
constant.  The examiner should also 
express an opinion as to whether any 
limitation of motion of the lumbosacral 
spine is "slight," "moderate," or 
"severe."  A complete rationale for all 
opinions expressed by the examiner must 
be provided.  The claims folder and a 
separate copy of this REMAND should be 
made available to the examiner and should 
be reviewed by the examiner prior to the 
examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented, if 
necessary.  

4.  Thereafter the RO should review the 
record and re-adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for fibrositis.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


